If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re H. M., Minor.                                                  January 14, 2020

                                                                     No. 349537
                                                                     Iosco Circuit Court
                                                                     Family Division
                                                                     LC No. 19-000683-NA


Before: CAMERON, P.J., and SHAPIRO and SWARTZLE, JJ.

PER CURIAM.

        Respondent appeals the trial court’s order terminating his parental rights to the minor
child, HM, under MCL 712A.19b(3)(k)(ii) and (m)(i). We affirm.

       In December 2018, respondent was convicted following a jury trial of four counts of first-
degree criminal sexual conduct involving penetration, three counts of second-degree criminal
sexual conduct and one count of gross indecency against HM. Respondent was sentenced to
serve 47.5 to 75 years in prison. In light of his convictions, the Department of Health and
Human Services (petitioner) filed a petition to have the trial court take jurisdiction over the child
and terminate respondent’s parental rights.

        On appeal, respondent argues that the trial court clearly erred in finding sufficient
evidence to terminate his parental rights under MCL 712A.19b(3)(m)(i) and that termination was
in the child’s best interests. We disagree.1

        The petitioner must establish at least one statutory ground for termination by clear and
convincing evidence. In re Ellis, 294 Mich. App. 30, 32; 817 NW2d 111 (2011). “If the court
finds that there are grounds for termination of parental rights and that termination of parental


1
  We review the trial court’s findings regarding statutory grounds for clear error. MCR
3.997(K); In re Frey, 297 Mich. App. 242, 244; 824 NW2d 569 (2012). The trial court’s decision
regarding the child’s best interests is also reviewed for clear error. In re Schadler, 315 Mich
App 406, 408; 890 NW2d 676 (2016).



                                                -1-
rights is in the child’s best interests, the court shall order termination of parental rights and order
that additional efforts for reunification of the child with the parent not be made.” MCL
712A.19b(5). The petitioner must prove by a preponderance of the evidence that termination of
parental rights is in the child’s best interests. In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182
(2013).

       MCL 712A.19b(3)(m)(i) allows for termination of rights when the parent is convicted of
an enumerated offense “and the court determines that termination is in the child’s best interests
because continuing the parent-child relationship with the parent would be harmful to the child.”
Defendant does not dispute that he was convicted of crimes listed in MCL 712A.19b(3)(m)(i).
Instead, he takes issue with one of petitioner’s arguments for termination.

        Petitioner argued, in part, that termination of parental rights was necessary to prevent
communication between respondent and HM. The trial court echoed those concerns and
reasoned that even though respondent is serving a substantial prison term, the possibility existed
that he could make decisions regarding HM if something happened to the child’s mother.
Respondent argues that these were not sufficient reasons to terminate his parental rights because
he is prohibited from contacting the child as a condition of his sentence.2 We are not convinced
that the court order prohibiting contact fully alleviates the trial court’s concerns. In any event,
given respondent’s repeated sexual abuse of HM, the trial court did not clearly err in concluding
that termination was in HM’s best interests and that continuing the parental relationship would
be harmful to her. Further, the caseworker testified that HM did not want to have a relationship
with respondent, and respondent admitted that, aside from court proceedings, he had not seen
HM since 2014.

       Although not challenged by respondent, we also conclude that termination was
appropriate under MCL 712A.19b(3)(k)(ii). That subsection provides for termination of rights
when the parent abused the child, the abuse included criminal sexual conduct involving
penetration and there is a reasonable likelihood that the child would be harmed if in the care of
the parent. MCL 712A.19b(3)(k)(ii). Respondent’s multiple convictions for criminal sexual
conduct against HM established by clear and convincing evidence that returning the child to his
care would poise a reasonable likelihood of harm.

         Affirmed.



                                                               /s/ Thomas C. Cameron
                                                               /s/ Douglas B. Shapiro
                                                               /s/ Brock A. Swartzle




2
    We note that respondent is appealing his convictions.



                                                 -2-